Motion Granted; Order filed December 31, 2019




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00447-CV
                                    ____________

          MARCUS A. TOWNLEY AND ERIN M. MCCAIN, Appellants

                                          V.

                            LINDA A. LANIER, Appellee


                    On Appeal from the Co Civil Ct at Law No 4
                              Harris County, Texas
                         Trial Court Cause No. 1077886

                                       ORDER

         This appeal is from an order signed March 6, 2019. Appellants filed a notice
of appeal May 31, 2019. Appellant, Marcus A. Townley, filed a Statement of
Inability to Afford Payment of Court Costs in the trial court. “A party who files a
Statement of Inability to Afford Payment of Court Costs cannot be required to pay
costs except by order of the court as provided by this rule.” See Tex. R. Civ. P.
145(a). Appellant Townley has not been ordered to pay costs pursuant to Rule 145.

         Alexandra McDaniel, the court reporter for the County Civil Court at Law
No. 4 the is directed to file the reporter’s record within 30 days of the date of this
order.
                                      PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Zimmerer.